Pon cuaNto uno de los motivos alegados por los apelados para que desestimemos la apelación interpuesta en este caso por el demandante contra la sentencia que declaró sin lugar su demanda, dictada por la Corte de Distrito de Aguadilla en grado de apelación de una sentencia de la Corte Municipal de Lares es que dicha sentencia no es apelable.
Pob cuanto la demanda en este pleito tiene por objeto que se anule la venta judicial de una finca que por doscientos dollars fué hecha en otro pleito en el que no fué parte el demandante, por alegar éste que esa finca es de su propiedad, sin alegar en su demanda cuál sea su valor.
Pob cuanto al impugnar el apelante la moción para deses-timar su apelación dice que dicha finca vale más de trescientos dollars y que en el pleito en el cual fué vendida se condenó al pago de $420.80.
Pob cuanto la sola manifestación del apelante no es sufi-ciente para estimar nosotros que la finca vale más de tres-cientos dollars.
*988Por cxjaNto la cantidad objeto del pleito en que fué ven-dida la finca no es la qne ba de servir para determinar la cuantía de la reclamación en este pleito.
Por cuanto el artículo 295, número segundo, del Código de Enjuiciamiento Civil sólo' permite apelación contra sen-tencias de las cortes de distinto dictadas en apelación de una corte inferior cuando el valor de la cosa reclamada o cuantía de la sentencia excediera de trescientos dollars.
Por tanto, debemos declarar que la sentencia en este caso no es apelable y desestimar la apelación interpuesta por el demandante.